DETAILED ACTION
	This office action is in response to the application filed on 4/16/2020 in which claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "the non-reciprocal" in the first line.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Findeklee et al. (US20140139218A1) in view of Lynch et al. (US20140300431A1).
As to claim 1, Findeklee teaches a full-duplex transceiver apparatus, comprising: ([0023] a radio-frequency receiver could be used to simultaneously measure the transmitted signals while the radio-frequency transmitter is emitting)
a plurality of antennas, the plurality of antennas comprising a first antenna and a second antenna, ([0094] first and second antenna 312 and 314 fig. 3)
a first transmit front-end for feeding the first antenna, ([0094] transceiver 322 comprising a transmitter 324 coupled to the first antenna 312 via impedance matching network 320 fig. 3)
a first receive front-end for receiving a remotely-generated signal via the second antenna, and ([0094] transceiver 322 comprising a receiver 326 coupled to the second antenna 314 via impedance matching network 320 fig. 3)
a matching network between the plurality of antennas and the transmit and receive front-ends for feeding the first antenna from the first transmit front-end and for delivering the remotely-generated signal from the second antenna to the first receive front-end,  ([0094] The antenna elements 312, 314, 316, 318 are all connected to an impedance matching network 320. The impedance matching network 320 is connected to transceiver 322)
But does not specifically teach:
wherein the matching network is a lossless reciprocal network causing a cancellation of the self-interference at the second antenna, the lossless reciprocal network comprising a first antenna port connected to the first antenna, a second antenna port connected to the second antenna, a first front-end port connected to the first transmit front-end, and a second front-end port connected the first receive front-end.
However Lynch teaches wherein the matching network is a lossless reciprocal network causing a cancellation of the self-interference at the second antenna, ([0028] decoupling network has matched input and output ports (when the ports are terminated in their desired impedances);  the decoupling network S.sub.U is lossless and reciprocal [0003] Array sensitivity is improved through the use of a decoupling network that utilizes non-Foster circuit elements (i.e., negative capacitors) to achieve wideband operation as well as antenna reactance cancellation)
the lossless reciprocal network comprising a first antenna port connected to the first antenna, a second antenna port connected to the second antenna, a first front-end port connected to the first transmit front-end, and a second front-end port connected the first receive front-end. (claim 2 four port antenna decoupling network having: a. first and second ports coupled, in use, either directly to antenna elements or indirectly to antenna elements; b. third and fourth ports coupled, in use, either directly or indirectly to radio transmitting and/or receiving apparatus;)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the matching network of Findeklee with the decoupling network of Lynch in order to improve array sensitivity.
As to claim 2, Findeklee in view of Lynch teaches the full-duplex transceiver apparatus of claim 1, wherein the plurality of antennas are located relative to each other (Findeklee [0007] There is also radio-frequency coupling between the individual antenna elements The radio-frequency power applied to one antenna element may couple to another element.)
As to claim 3, Findeklee in view of Lynch teaches the full-duplex transceiver apparatus of claim 1, wherein a portion of a signal transmitted by the first antenna is scattered back towards the full-duplex transceiver apparatus, and the back scattered signal is coupled into the second antenna. (Findeklee [0006] the positioning and size of a particular subject relative to the antenna elements may affect their scattering matrix S, i.e., input reflections and transmission coefficients with respect to the feeding ports. [0007] There is also radio-frequency coupling between the individual antenna elements. The radio-frequency power applied to one antenna element may couple to another element.)
As to claim 4, Findeklee in view of Lynch teaches the full-duplex transceiver apparatus of claim 1, wherein the matching network is configured to match the driving impedance of the first and second antennas.(Findeklee [0006] Embodiments of the invention may solve this problem and others by actively modifying or impedance matching the transmit array or antenna depending on the loading condition to achieve an efficient use of the power applied.[0007] This characterization of the radio-frequency antenna constitutes a set of radio-frequency properties which can then be used with a radio-frequency model to calculate how the impedance matching network should be adjusted)
As to claim 5, Findeklee in view of Lynch teaches the full-duplex transceiver apparatus of claim 1, wherein the matching network comprises a plurality of reactive components, like coils, capacitors, microstrip parts or other components comprising an impedance that is purely or mainly reactive so that there is substantially no energy dissipation within the matching network (Findeklee [0150] FIG. 20 shows a pi-matching network 2000 with three reactive elements according to an embodiment of the invention. The matching network 2000 may be used in an impedance matching network according to an embodiment of the invention. The matching network 2000 has inputs 2002 and outputs 2004. [0151] FIG. 21 shows a T-matching network 2100 with three reactive elements. The matching network 2100 may be used in an embodiment according to an embodiment of the invention. The matching network 2100 has inputs 2102 and outputs 2104.)
As to claim 6, Findeklee in view of Lynch teaches the full-duplex transceiver apparatus of claim 5, wherein one or more of the reactive network components are adjustable to compensate tolerances of the reactive network components and/or to match a frequency or multiple frequencies to be used by the full-duplex transceiver.(Findeklee [0154] In the matching networks shown in FIGS. 17-23 one or more inductors or capacitors are replaced with adjustable inductors or capacitors to make the respective matching networks adjustable so that a variety of impedances may be matched.)
As to claim 7, Findeklee in view of Lynch teaches the full-duplex transceiver apparatus of claim 6, comprising: a baseband processor configured to select values for the one or more adjustable reactive network components for compensating the (Findeklee [0097] The matching network command 354 is a command or set of commands which the processor 336 may send to the impedance matching network 320 to adjust the impedance matching of the antenna elements 312, 314, 316 and 318.–[0098] The matching network command generation module 368 uses the radio-frequency model 366 and the measured set of radio-frequency properties 352 to generate the matching network command 354.)
As to claim 8, Findeklee in view Lynch teaches the full-duplex transceiver apparatus of claim 1, comprising: at least one further transmit front-end for feeding a further antenna, wherein the further antenna is connected to a further antenna port of the matching network, and wherein the further transmit front-end is connected to a further front-end port of the matching network. (Lynch claim 2 and claim 7 describe four port and eight port antenna decoupling networks meaning another transmit frontend port to another matching network port to another antenna port to another antenna)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the matching network of Findeklee with the decoupling network of Lynch in order to improve array sensitivity.
As to claim 9, Findeklee in view of Lynch teaches the full-duplex transceiver apparatus of claim 1, comprising: at least one further receive front-end for receiving a remotely-generated signal from a further antenna, wherein the further antenna is connected to a further antenna port of the matching network, and wherein the further receive front-end is connected to a further front-end port of the matching network. (Lynch claim 2 and claim 7 describe four port and eight port antenna decoupling networks meaning another receive frontend port to another matching network port to another antenna port to another antenna)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the matching network of Findeklee with the decoupling network of Lynch in order to improve array sensitivity.
As to claim 17, Findeklee in view of Lynch teaches the full-duplex transceiver apparatus of claim 1, wherein the plurality of antennas comprises one or more antenna arrays, the antenna array comprising a plurality of antenna elements. (Findeklee [0006] In Magnetic Resonance Imaging there is a clear trend to design antenna arrays for the RF transmission and reception.)


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Findeklee in view of Lynch as applied to claim 8 above, and further in view of Reiskarimian et al. (US20180331408A1).

As to claim 16, Findeklee in view of Lynch teaches the full-duplex transceiver apparatus of claim 8, 
But does not specifically teach:
wherein the non-reciprocal device comprises a circulator.
However Reiskarimian teaches wherein the non-reciprocal device comprises a circulator.  ([0004] One way in which an antenna interface for a full-duplex transceiver can be implemented is using a non-reciprocal circulator.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transceiver of Findeklee in view of Lynch with the transceiver of Reiskarimian in order to provide low loss and isolation in order to protect the receivers from the transmitter’s interference. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Findeklee in view of Lynch as applied to claim 1 above, and further in view of Korpi et al; “Advanced Self-interference Cancellation and Multiantenna Techniques for Full-Duplex Radios;” filed on 7/31/2020 in application admitted IDS filled on 7/31/2020.

As to claim 18, Findeklee in view of Lynch teaches the full-duplex transceiver apparatus of claim 1, 
But does not specifically teach:
wherein the full-duplex transceiver apparatus is configured to implement one or more additional self-interference cancellation approaches. 
However Korpi teaches wherein the full-duplex transceiver apparatus is configured to implement one or more additional self-interference cancellation approaches. (Abstract a compact full-duplex Multiantenna transceiver combining antenna design with analog and digital cancellation, including both linear and non-linear signal processing.)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transceiver of Findeklee in view of Lynch with the techniques of Korpi in order to mitigate self-interference in the antenna and digital domains.

Allowable Subject Matter
Claims 10-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465